Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Claims 1, 6-8, 11, 14-15  have been amended.
Claims 9, 16-18 are cancelled.
Claims 1-8, 10-15 are being considered on the merits. 

Claim Rejections - 35 USC § 103
Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohscheidt et al. (US 2009/0317515, hereinafter R1) in view of Mitchell et al. (US 2010/0310720; hereinafter R2)
Amended claim 1 recites an enzyme granulate that comprises a vegetable oil composition that includes a carrier itself (second carrier). The enzyme granulate contains a carrier (first carrier). The vegetable oil composition comprises 1-60 wt.% vegetable oil.
Claim 1 - R1 discloses enzyme compositions comprising an enzyme, a carrier of the enzyme and a hydrophobic liquid. A process for producing said enzyme compositions is disclosed. (Abstract)
Claim 1, 6 - R1 discloses an enzyme formulation that comprises semolina bran, enzyme formulation and soybean oil. The semolina bran is charged into a mixer. After homogenization, the enzyme composition is added to the semolina bran and mixed. The last step is the mixing of soybean oil that is thoroughly mixed with the semolina-enzyme mixture. [0127].
Claim 1, 4, 12 - The enzyme composition so produced comprises 0.5% soybean oil by weight. [0129]. 
Claim 2 - R1 discloses that the enzyme composition may be added to cereal products such as wheat, rye, barley, oats, corn, etc. or by-products of milling. [0119]
R1 clearly states that the solid enzyme formulations comprising an enzyme, a carrier and a hydrophobic liquid (vegetable oil) are easy to handle, have high separation (segregation) stability and extremely low dusting tendency and excellent rheological behavior. [0005]
Claim 1- R1 discloses that the enzyme formulation may comprise 0.1-5% hydrophobic liquid by weight. [0015]. This range overlaps the range recited in claim 1.
Claim 5 - R1 discloses that the median particle size of enzyme composition and support should be in the range 150-350 micron [0029]. This range overlaps the range recited in claim 5. 
R1 is silent to a vegetable oil composition that comprises a carrier and a vegetable oil. 
R2 discloses bakery enzyme compositions and method of making the same. (Title)
Claim 1, 2, 10, 11 - The bakery enzyme composition comprises an enzyme and a carrier including bakery starches and flours. (Abstract)
Claim 3 – R2 discloses the various types of enzymes that may be used in the inventive enzyme compositions. [0009]
Claim 1, 4, 12 – R2 discloses that an oil such as canola oil or any other cooking oil may be atomized and applied to the bakery enzyme composition. In a preferred embodiment, canola oil may comprise 0.01 to about 2.0 wt.% of the composition. [0012].  
R2 clearly teaches that the addition of oil aids in blending the components and prevention of segregation of components. [0012]
Claim 4, 8, 13, 14, 15 - R2 claims a bakery enzyme composition comprising 0.01-2.00 wt.% canola oil. (claim 2)
Claim 6, 7, 8, 9, 12 – R2 claims a method of producing a bakery enzyme composition comprising 0.01-2.0% canola oil (claim 11). This range overlaps the range of the vegetable oil composition in claim 1. 
Claims 6, 7, 9 – R2 teaches of preparing a pre-blend comprising the enzyme which is then combined (mixed) with a second carrier which is the same as the first carrier or different from the first carrier. The oil is atomized and added to the composition to produce a final bakery enzyme composition. The addition of oil or other constituents may be included at any stage of the formulation. [0013, 0014, 0016]. 
Since R2 discloses that the addition of oil may be carried out at any stage of the formulation, adding oil to the second carrier would have been motivated. 
Claim 13, 14, 15,  – R2 discloses that the bakery enzyme compositions may be used in bakery products comprising flours. [0019]
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the product/process of R1 by using starch or other cereal flours to produce an enzyme granulate comprising a carrier and a vegetable oil as motivated by R2. Since both R1 and R2 disclose that incorporation of vegetable oil into the enzyme-containing particles (granulates) and/or a carrier such as cereal flour (ultimately added to the enzyme particles) prevents particle segregation (separation), mixing enzyme-containing particles (granulates, R1) comprising vegetable oil, with a second carrier comprising vegetable oil (R2) would have been obvious. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing the enzyme granulate composition as presently claimed. 
Response to Arguments
	In light of the new grounds of rejection, Applicant arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791